           Case 1:20-cv-01205-CG Document 20 Filed 04/12/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

TYRONE HAYES PITTS,

                     Plaintiff,

v.                                                              No. CV 20-1205 CG

ANDREW M. SAUL,
Commissioner of the
Social Security Administration,

                     Defendant.


                       ORDER SETTING BRIEFING SCHEDULE

     THIS MATTER is before the Court for scheduling. IT IS HEREBY ORDERED that:

     (1)      Plaintiff shall file a Motion to Reverse or Remand Administrative Agency with
              Supporting Memorandum on or before June 14, 2021;

     (2)      Defendant shall file a Response on or before August 16, 2021;

     (3)      Plaintiff may file a Reply on or before August 30, 2021;

     (4)      All supporting memoranda filed pursuant to this Order shall cite ONLY the
              relevant portions of the transcript or record in support of assertions of fact
              and shall cite authority in support of propositions of law; and

     (5)      All requests for extensions of time altering the deadlines set in this
              Order shall be made through a motion to the Court. If the parties concur
              in seeking an extension of time, they shall submit a stipulated proposed
              order to the Court for approval.

       IT IS SO ORDERED.



                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
